Filed 9/16/13 In re Adrian W. CA4/1
                               NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication
or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered
published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                        DIVISION ONE

                                                STATE OF CALIFORNIA



In re ADRIAN W., a Person Coming Under
the Juvenile Court Law.
                                                                   D063431
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                   (Super. Ct. No. J507635D)
         Plaintiff and Respondent,

         v.

VICTORIA W.,

         Defendant and Appellant.


         APPEAL from an order of the San Diego Superior Court, Carol Isackson, Judge.

Dismissed as moot.



         Amy Z. Tobin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel and Erica R. Cortez, Deputy County Counsel, for Plaintiff and Respondent.
      Victoria W. appeals an order terminating her reunification services at the six-month

status review hearing under Welfare and Institutions Code section 361.21, subdivision (e).1

We dismiss the appeal as moot.

                     FACTUAL AND PROCEDURAL BACKGROUND

      Victoria and A.C. are the parents of Adrian W., who was born in December 2009. The

parents have significant substance abuse and criminal histories dating back to 1989 in

Victoria's case and 1981 in A.C.'s case. Victoria lost custody of a son in 1992. Her parental

rights to two other children were terminated in 1999.

      Adrian was a juvenile court dependent from May 2010 to May 2011 due to domestic

violence between his parents. Victoria completed her service plan and remained sober. In

May 2011, the juvenile court granted joint legal custody to the parents and physical custody of

Adrian to Victoria, and terminated dependency jurisdiction.

      In March 2012, Victoria was arrested for public intoxication and child endangerment.

The court placed Adrian with relatives and ordered reunification services for each parent. In

reports prepared for the six-month review hearing, the social worker reported that Victoria

made some progress during the review period but was not actively engaged in substance abuse

treatment, parenting education or therapy. A.C. completed individual therapy and submitted to

on demand drug testing. On his own initiative, he attended an anger management course and

Narcotics Anonymous meetings. To facilitate reunification with Adrian, the San Diego County

Health and Human Services Agency (Agency) added in-home services to A.C.'s case plan.




1     Further statutory references are to the Welfare and Institutions Code.
                                               2
       At the December 2012 six-month review hearing, the juvenile court found that A.C. had

made substantive progress with the provisions of his case plan and continued reunification

services to him. The court found that Victoria had made only some progress with her case plan

and terminated her reunification services.

       On August 14, 2013, on its own motion, this court took judicial notice of the minute

order dated April 29, 2013,2 ordering the child placed with his father. We asked the parties to

respond to the question: "Has the issue raised on appeal . . . been rendered moot by the child's

placement with his father?"

                                          DISCUSSION

       Victoria contends her appeal is not moot because the juvenile court continues to have

the authority to provide reunification services to her. She points out that she may file a section

388 petition requesting additional reunification services. In addition, if Adrian's placement

with his father is not successful, the court may consider placing Adrian with her with

additional services.

       The Agency, joined by minor's counsel, argue that the child's placement with his father

converted the proceedings from a family reunification case to a family maintenance case, and

the issue of whether the juvenile court erred when it denied additional reunification services to

Victoria is now moot.

       An appeal becomes moot when, through no fault of the respondent, the occurrence of an

event renders it impossible for the appellate court to grant the appellant effective relief. (In re

2       We grant the Agency's request for judicial notice of the minute order dated July 29,
2013, at which the juvenile court continued Adrian's placement with his father, terminated its
jurisdiction and issued family court custody and visitation orders. That order will be final on
September 29, 2013.
                                                3
Esperanza C. (2008) 165 Cal.App.4th 1042, 1054.) The reviewing court determines on a case-

by-case basis whether subsequent events in a dependency case have rendered the appeal moot

and whether its decision would affect the outcome of the case in a subsequent proceeding. (Id.

at p. 1055.)

       Adrian has successfully reunified with his father. Unlike a temporary placement made

at a dispositional hearing with a noncustodial parent under section 361.2 (at which the court

may order the Agency to provide reunification services to the other parent), Adrian's placement

with his father is intended to be permanent. Absent a showing in juvenile court of changed

circumstances and the child's best interests, the reunification period is over. (See In re Marilyn

H. (1993) 5 Cal.4th 295, 309 [a child is entitled to a prompt resolution of his or her custody

status].) Even if the record supported Victoria's case on its merits, which it does not, reversal

by this court would not restore the reunification period. Thus, the issue on appeal has been

rendered moot by subsequent events.

                                          DISPOSITION

       The appeal is dismissed as moot.


                                                                                      HALLER, J.

WE CONCUR:



NARES, Acting P. J.



IRION, J.



                                                4